FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JENARO MORALES FLORES,                           No. 08-70397

               Petitioner,                       Agency No. A073-967-288

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jenaro Morales Flores, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

rescind and reissue. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion, de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th

Cir. 2007), we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by concluding that Morales Flores’

motion was an untimely motion seeking reconsideration of the BIA’s April 21,

2004, decision, see 8 C.F.R. § 1003.2(b)(2) (motion to reconsider a decision must

be filed with the BIA within 30 days after the mailing of the decision), or by

concluding that Morales Flores failed to provide the BIA with a reason for

reissuing any of its previous decisions, see 8 C.F.R. § 1003.2(a).

      To the extent Morales Flores challenges the BIA’s April 21, 2004, decision,

or the immigration judge’s decision denying his motion to reopen proceedings

conducted in absentia, we lack jurisdiction because this petition is not timely as to

those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      Morales Flores’ due process claims are unavailing.

      The temporary stay of removal continues in effect until issuance of the

mandate or further order of the court.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-70397